963 F.2d 386
Smithv.GA Dept. of Corrections*
NO. 91-8483
United States Court of Appeals,Eleventh Circuit.
May 12, 1992

1
Appeal From:  M.D.Ga.


2
AFFIRMED IN PART, REVERSED IN PART.


3
Federal Reporter. The Eleventh Circuit provides by rule that


4
unpublished opinions are not considered binding precedent.


5
They may be cited as persuasive authority, provided that a


6
copy of the unpublished opinion is attached to or


7
incorporated within the brief, petition or motion.  Eleventh

Circuit Rules, Rule 36-2, 28 U.S.C.A.)


*
 Fed.R.App.P. 34(a);  11th Cir.R. 34-3